Citation Nr: 1805238	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-48 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) or head trauma excluding service-connected posttraumatic headache condition.

2.  Entitlement to service connection for a low-back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from October 2007 to May 2008.  The Veteran also completed periods of active duty for training and inactive duty training with the Army National Guard prior to his active duty service.  However, the Veteran has not asserted entitlement to service connection for a disability related to his National Guard service, so those periods of service will not be discussed.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Although the issues of entitlement to service connection for mental health disorder, cervical spine condition, and headache disorder were initially certified to the Board as part of this appeal, they were subsequently granted in later rating decisions.  With regard to the Veteran's claim for a mental health disorder, he was specifically service-connected for bipolar disorder.  As such, those matters will not be addressed.

As the Veteran is already service-connected for posttraumatic headaches related to his in-service head injury, the Board has rephrased the issue of entitlement to service connection for TBI/head trauma residuals to reflect this subsequent development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

First, addressing the Veteran's TBI and head trauma claim, the Board notes that the August 2012 negative etiology opinion was partially predicated on the fact that the Veteran did not lose consciousness; however, there are several conflicting medical records and lay statements with regard to whether the Veteran lost consciousness, including an April 2014 Disability Benefit Questionnaire (DBQ) which diagnosed the Veteran with personality changes, posttraumatic stress disorder (PTSD), and chronic headaches due to a TBI.  Additionally, a review of the record indicates that the Veteran may be in receipt of treatment for other TBI residuals through the San Juan VA Medical Center (VAMC).  A January 2014 San Juan VAMC treatment record notes that the Veteran is enrolled at the poly-trauma clinic for a cognitive-linguistic deficit, and memory deficits are also noted.  A February 2014 San Juan VAMC record indicates that the Veteran is enrolled in a TBI clinic, and he is noted to have sustained head trauma in 2008 with loss of consciousness.  In an August 2010 lay statement the Veteran reported that he has felt very confused since his 2008 head trauma, and that he has other symptoms including anxiety and fear, irritability, sweating uncontrollably, lack of interests and the desire to socialize, paranoia, difficulty concentrating, forgetfulness, sleep impairment, mood swings, and shaking.  As the August 2012 VA examination report does not note any communication deficits, and only noted mild subjective symptoms and neurobehavioral effects, including mild memory loss without objective testing and occasionally inappropriate social interaction, remand of this claim is required for a new VA examination.  

As for the Veteran's low back claim, a review of the records reveals that a VA examination was conducted in September 2012 and an etiology opinion was provided in November 2013.  At the September 2012 VA examination, the Veteran was diagnosed with lumbar myositis and grade 1 retrolisthesis of L5 on S1.  The Veteran explained that during active service, a group of soldiers came into his barracks making loud noises and he told them to leave but was grabbed by the waist and raised into the air and subsequently smashed into the ground head first.  He reported that he initially felt neck pain and that afterwards he got up and "lost control."  Afterwards the cops were called and he was sedated.  He reported that he had back pain since this time with locking of his lower back.  The November 2013 etiology opinion was largely predicated on lack of evidence in the Veteran's service treatment records or in the first year of release from active duty service, aside from a March 2008 treatment record which noted back pain in the preceding day.  However, the examiner failed to address the Veteran's lay testimony regarding the onset and continuity of his low back symptoms since February 2008 onwards.  Additionally, it does not discuss complaints of lumbar pain noted in June 2010 to Dr. J. V., and May 2009 VA treatment records that discuss complaints of back pain.  As such, this claim must be remanded for a new VA examination.

Finally, as it appears there may be relevant outstanding VA treatment records relevant to the claims on appeal, on remand, such outstanding records should be procured before any additional VA examinations are conducted.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records, and in particular any treatment records from the San Juan VAMC over the course of the appeal period, should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current TBI/head trauma residuals to be conducted after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. In addition to interviewing the Veteran and generally reviewing the claims file, the examiner should specifically review the April 2014 DBQ, and the Veteran's 2014 VA treatment records, to diagnose all potential TBI/head trauma residuals.  In doing so, the examiner should comment on any language or cognitive deficits documented in the Veteran's VA treatment records.

c. Then provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's current symptoms are TBI/head trauma residuals that: (1) began during active service; or (2) are otherwise related to any in-service event or injury.  In doing so, the examiner should address whether any of the Veteran's symptoms are related to his other mental or physical health disorders.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current lumbar spine disability to be conducted after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the August 2012 VA examination report, the Veteran's relevant May 2009 VA treatment records discussed above, and all medical records contained in the Veteran's SSA records and provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's current lumbar spine condition: (1) began during active service; or (2) is otherwise related to any in-service event or injury.  In doing so, the examiner should comment on the records discussed above as well as the Veteran's lay statements with regard to onset and course of his lumbar spine symptoms at the time of his September 2012 VA examination.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




